PER CURIAM.
On an appeal by attorneys for petitioning creditors and receiver in a bankrupty proceeding, from an order of the district court, affirming referee’s findings, granting $1,000 as fees for legal services, it appears that creditors whose claims were allowed against the bankrupt estate, aggregating $550,000, will share from a fund of $60,000 over a nine-year period; and that the total allowances for fees, including those of attorneys for the bankrupt and for the trustee, aggregated $14,000; and it does not appear that the district court was guilty of any abuse of discretion.
It is, therefore, adjudged and decreed that the order of the district court be and is hereby affirmed.